Per Curiam :
This case was reported in 47 C. Cls., 51, wherein the petition was dismissed, and the claimant now makes a motion for a new trial upon the ground of error of law.
The facts are undisputed, and as they briefly appear in the foregoing findings it is unnecessary to restate them here. It is only necessary to say that upon further and more mature consideration of the legal question involved we have come to the conclusion that an error was committed by the court upon the former trial, and that judgment should have been rendered in favor of the claimant. Glavey v. United States, 187 U. S., 595; Whiting v. United States, 35 C. Cls., 291, 301; Dyer v. United States, 20 C. Cls., 166.
The claimant’s motion for a new trial will be allowed and judgment now entered in his favor in the sum of $325, and it is so ordered.